DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
Claims 1-6 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art of record Goto et al (US 2019/0074819, effectively filed on Aug 18, 2017 before the effective filing date of the invention i.e. Feb. 19,2018) a surface acoustic wave device (10, Fig. 3A) where a piezoelectric layer (14), being laminated on the quartz layer (12); and an Inter Digital Transducer (16), being formed on the piezoelectric layer (14), the IDT exciting a SAW wave on the piezoelectric layer (12).
Wherein following the well-known established convention in the art of crystals quartz-crystal of the quartz layer is rotated corresponding to Euler angle θ (theta) where the Euler angles are described as (φ, θ, ψ) where, θ being in the range from 110° to 142°, is considered desirable, §0078, includes the claim range 125.25°±3° and teaches on the claim with an obviousness argument.
Similarly, the cut angle for the quartz is rotated corresponding to Euler angle φ (Phi) where the Euler angles are described as (φ, θ, ψ) where, φ being in the range from 20° to 52°, is considered desirable, §0091, includes the range of 45°±2° and teaches on the claim with an obviousness argument.
However, the cut angle for the quartz is rotated corresponding to Euler angle ψ (Psi) where the Euler angles are described as (φ, θ, ψ) where, ψ being in the desirable range of -10° to 10°, §0095, doesn’t include the range of -45°±2° as claimed,
Therefore although the quartz layer is cut along a surface as a sectional plane perpendicular to the z1-axis (following the convention and comparing with the Euler angle), and the quartz layer has a propagation direction of the surface acoustic wave in a direction parallel to the x1-axis (following the convention and comparing with the Euler angle, Y-cut X-propagation, §0077), because the cut angle corresponding to the Euler angle ψ ( as mentioned in claim 1 as “the three-dimensional coordinate system is rotated from -45° in a range of ±2° with the x1-axis as the rotation axis”) is not met claim 1 is in a condition for allowance. Claims 2-6 being dependent from claim 1 are also allowable.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843